Exhibit 10.80

ABOVENET, INC.

RESTRICTED STOCK UNIT AGREEMENT

AboveNet, Inc. (“Company”) hereby grants to the Participant named below a
Restricted Stock Unit award (“Award”), each Restricted Stock Unit (“Restricted
Stock Unit” or “RSU”) representing the right to receive one share of common
stock of the Company, par value $0.01 per share (“Stock”), in accordance with
and subject to the terms and restrictions of this Agreement (“Agreement”) and
the AboveNet, Inc. 2011 Equity Incentive Plan (“Plan”), which is incorporated by
reference and made a part of this Award. This is the first page of the
Agreement, which describes in detail your rights with respect to the Restricted
Stock Units granted to you hereby and which constitutes a legal agreement
between you and the Company. Capitalized terms not defined in this Agreement
shall have the meanings given in the Plan.

 

1. Participant Name and Address: ________________     ________________    
________________       2. Award Date: December 1, 2011       3. Number of
Restricted Stock Units: ________________       4. Vesting Date(s): ______ on
November 16, 2012           ______ on November 16, 2013           ______ on
November 16, 2014

By electronically acknowledging and accepting this Award within 30 days after
the date of the electronic mail notification to the Participant of the grant of
this Award (“Email Notification Date”) or by accepting in paper form and
delivering the executed Award agreement to the Company within the same
timeframe, the Participant agrees to be bound by the terms and conditions
herein, the Plan, and any and all conditions established by the Company in
connection with Awards issued under the Plan, and further acknowledges and
agrees that this Award does not confer any legal or equitable right (other than
those rights constituting the Award itself) against the Company. If the
Participant fails to accept this Award within 30 days of the Email Notification
Date, the Award will be cancelled and forfeited. The Participant acknowledges
receipt of a copy of the Plan.

 

IN WITNESS WHEREOF, AboveNet, Inc. and the Participant agree to be bound by the
terms and provisions of this Agreement, as of the date noted below.

 

PARTICIPANT   ABOVENET, INC.                 By:                     Date:    
Date:    

 

(Please sign, date and return this page)

 

*Note: This Agreement is not valid unless signed by you and an Executive Officer
of the Company.

 



1

 

  

ARTICLE I

RESTRICTED STOCK UNITS

Section 1.1. Vesting. Subject to the terms and conditions of this Award, your
Restricted Stock Units will vest on the conclusion of each vesting period ending
on the vesting date(s) indicated on page one of this Agreement and the Company
will deliver to you the number of shares of Stock underlying your vested
Restricted Stock Units on such vesting date(s), provided that you remain in the
continuous service of the Company until each respective vesting date.

Section 1.2. Termination of Service. If your service with the Company terminates
due to:

(a)(i) your death, any portion of the Award that remains unvested on such
termination date will be fully vested as of your termination date; or

(ii) your Disability (as defined in the Plan and as conclusively determined by
the Committee), any portion of the Award that remains unvested on such
termination date will be fully vested as of your termination date;

 

(b) your being terminated by the Company other than for Cause, or your
termination for Good Reason prior to the expiration of the vesting period, any
portion of the Award that remains unvested on such termination date will be
fully vested as of your termination date; or

 

(c) any reason other than those identified in paragraph (a) or (b) above, any
Restricted Stock Units that have not vested in accordance with Section 1.1 as of
your termination date shall be forfeited and you shall have no rights thereunder
or hereunder.

Section 1.3. Change in Control. In the event of a Change in Control (as defined
in the Plan), your Restricted Stock Units under this Agreement will
automatically vest to the extent not then vested. The shares of Stock underlying
the Restricted Stock Units shall be distributed upon the Change in Control.

ARTICLE II

RIGHTS AND SETTLEMENT

Section 2.1. Rights as a Stockholder. Your Restricted Stock Units will not give
you any right to vote on any matter submitted to the Company’s stockholders. You
will have voting rights with respect to the shares of Stock that underlie your
Restricted Stock Units only after the shares have actually been issued to you.
You will have no other rights of a stockholder with respect to the RSUs
evidenced by this Agreement unless and until the shares of Stock underlying the
Restricted Stock Units are issued and delivered to you under this Agreement

Section 2.2. Restrictions on Transferability. You will not have any right to
sell, assign, transfer, pledge, hypothecate or otherwise encumber your
Restricted Stock Units. Any attempt to effect any of the preceding in violation
of this Section 2.2, whether voluntary or involuntary, will be void.

Section 2.3. Settlement; Payment in respect of Your Restricted Stock Units.

(a) In the event of your death, the Company will deliver to you within 30 days
of such event the number of shares of Stock then underlying your fully vested
Restricted Stock Unit Award and on a Change in Control the Company will deliver
to you the number of shares of Stock then underlying your fully vested
Restricted Stock Unit Award upon the Change of Control; and

 



2

 

  

(b) In the event of your (i) termination of service by the Company without
Cause, (ii) termination of service by you for Good Reason, or (iii) termination
of service due to Disability, the Company will deliver to you the number of
shares of Stock then underlying your vested Restricted Stock Units upon the
original vesting dates specified on page one of this Agreement (each a fixed
distribution date), regardless of the accelerated vesting provided in Section
1.2(a) or (b);

Section 2.4. Adjustment Due to Change in Capitalization. If any adjustment in
the Company’s capitalization occurs before all of the Restricted Stock Units are
settled pursuant to Section 2.3, the number of shares of Stock underlying each
remaining Restricted Stock Unit shall be appropriately and equitably adjusted to
the extent provided in the Plan.

ARTICLE III

ADMINISTRATION

Section 3.1. Administration. The Committee is authorized to interpret your Award
and this Agreement and to make all other determinations necessary or advisable
for the administration and interpretation of your Award to carry out its
provisions and purposes. Determinations, interpretations or other actions made
or taken by the Committee pursuant to the provisions of this Agreement shall be
final, binding and conclusive for all purposes and upon all persons. The
Committee may consult with legal counsel, who may be counsel to the Company, and
shall not incur any liability for any action taken in good faith in reliance
upon the advice of counsel.

ARTICLE IV

MISCELLANEOUS

Section 4.1. Tax Withholding. The Company’s obligation to deliver shares of
Stock underlying your Restricted Stock Units shall be subject to your payment of
any applicable federal, state and local withholding taxes. You must remit in
cash an amount sufficient to satisfy the amount due for employment taxes and the
statutory minimum Federal, state and local income taxes (the “Tax Liability”)
attributable to your Award on the date that your Restricted Stock Units are
delivered or such other time as may be required by applicable law.
Alternatively, in the cases set forth in Section 4.5(b), you may elect to have
shares of Stock deliverable in respect of your Award withheld by the Company, or
to deliver to the Company previously acquired Stock, in both cases, having a
fair market value sufficient to satisfy your Tax Liability.

Section 4.2. IRC Section 409A. Notwithstanding anything in this Agreement to the
contrary, it is the intention of the parties that this agreement comply with
Section 409A of the Code, and all regulations or other guidance issued
thereunder, and this agreement and the payments of any benefits hereunder will
be operated and administered accordingly. However, neither the Company nor the
Committee shall have any liability to any person in the event Section 409A of
the Code applies to this award or any payments hereunder in a transaction that
result in adverse tax consequences to the Award holder or any beneficiaries or
transferees. To the extent that such Stock becomes distributable on account of
your “separation from service” (as opposed to at a fixed distribution date or
upon another permissible payment event) at a time when you are a Specified
Employee (as defined in Treasury Regulation Sections 1.409A-1(h) and
1.409A-1(i), respectively,) such Stock shall not be distributed until six months
and one day following your separation from service. Any reference to
“termination of service” in this Agreement shall mean “separation from service”
as defined under the default rules of Treasury regulations issued under Code
Section 409A.



3

 

Section 4.3. Requirements of Law. The granting of your Award and the issuance of
Stock underlying your RSUs will be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

Section 4.4. No Impact on Benefits. Your Award will not be compensation for
purposes of calculating your rights under any employee benefit plan, unless
otherwise specifically provided in such other plans.

Section 4.5. Securities Law Compliance; Put Right.

(a) The Company shall have the authority to determine the instruments by which
your Award shall be evidenced. Instruments evidencing your Award may contain
such other provisions as the Company deems advisable. The undersigned
understands that the Company has filed with the Securities and Exchange
Commission a Form S-8 registration statement under the Securities Act of 1933,
as amended (the “Securities Act”), with respect to the Plan and the shares
covered by this Agreement. The Company will endeavor to keep such registration
statement effective, but in the event the Company notifies you that such
registration statement is not then effective, you agree to refrain from sales of
shares of Stock until such time as the Company advises you that such
registration statement has become effective.

(b) In the event that on the date of delivery of shares of Stock underlying your
Restricted Stock Unit, any of the following shall be true (i) the shares of
Stock underlying your Restricted Stock Units may not be sold by you at such time
under Rule 144 of the Securities Act, or pursuant to a currently effective
registration statement under the Securities Act, (ii) you are unable to sell the
shares of Stock underlying your Restricted Stock Units due to any Company
imposed trading restriction or you otherwise are in possession of material,
non-public information regarding the Company or its securities or (iii) the
Stock is not listed on a national stock exchange, the Company shall be
obligated, following notice from you as provided below, to repurchase such
number of shares of Stock at the Fair Market Value of the Stock on the date of
such repurchase as required to meet the Company’s required minimum tax
withholding with respect to the shares of Stock delivered pursuant to your
Restricted Stock Unit (based on minimum statutory withholding rates for federal,
state and local purposes, including payroll taxes, that are applicable to such
supplemental taxable income). Notwithstanding the immediately preceding
sentence, in the event the Internal Revenue Service determines that the fair
market value of the shares of Stock underlying your Restricted Stock Units is
greater than the Fair Market Value as determined under the Plan and you have
incurred additional liability for income taxes, the Fair Market Value for
purposes of this subparagraph (b) shall be increased to the value determined by
the Internal Revenue Service.  You must give your notice to the Company of your
election to exercise the right to require the Company to repurchase a portion of
the shares of Stock underlying your Restricted Stock Units not less than two (2)
business days before the delivery date.  In the event you do not exercise such
right, you shall be deemed to have elected to forego such right 



4

 

 Section 4.6. Trading Window Periods. By entering into this Agreement you
expressly agree that: (i) during all periods of your service with the Company or
its affiliates, or while you are otherwise maintained on the payroll of the
Company or its affiliates, you agree to abide by all Company securities trading
policies, including adherence to any trading “window” periods with respect to
purchases or sales of Company stock and (ii) upon any cessation or termination
of your service with the Company and its affiliates for any reason, you agree
that for a period of three (3) months following the effective date of any such
termination or cessation of your service or, if later, for a period of three (3)
months following the date as of which you are no longer on the payroll of the
Company and its affiliates, you agree to continue to abide by all such policies
and trading windows established from time to time by the Company.

Section 4.7. Binding Effect. This Agreement is binding on you and your
executors, administrators, heirs and personal and legal representatives and on
the Company and its successors or assigns. This Agreement may be assigned by the
Company.

Section 4.8. Entire Agreement. This Agreement, including the Cover Page and the
Plan, contains the entire Agreement and all terms between you and the Company
with respect to this Award, and there are no other understandings, warranties or
representations with respect to this Award.

Section 4.9. No Right to Employment. Nothing in this Agreement gives you the
right to continue working for or with the Company nor changes the right which
the Company has to terminate or change the terms of your employment or service
at any time.

Section 4.10. Governing Law/Jurisdiction. This Agreement and your Award shall be
governed by the laws of the State of Delaware (other than its conflict of law
principles).

Section 4.11. Conflict. Any determination or interpretation by the Committee
under or pursuant to this Agreement shall be final, binding and conclusive for
all purposes and upon all persons affected hereby. In the event of a conflict
between any term of this Agreement and the terms of the Plan, the terms of the
Plan shall control. Headings contained herein are intended for reference only
and shall not affect the interpretation hereof.

 

Section 4.12. Amendment. This Agreement cannot be changed or terminated orally.
The Company at any time, and from time to time, may amend the terms of this
Agreement; provided, however, that the rights under this Agreement shall not be
impaired by any such amendment without your written consent, unless such action
is necessary to comply with any applicable law, regulation or rule.

 



5

 

 

 

Section 4.13. Delivery of Documents and Notices. Any document relating to
participating in the Plan and/or notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Award provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery, or upon deposit in the U.S.
Post Office or foreign postal service, by registered or certified mail, with
postage and fees prepaid, addressed to the Company at Attn: Robert Sokota, SVP,
General Counsel, 360 Hamilton Avenue, White Plains, NY 10601 or to you at the
address set forth on page one of this Agreement or at the e-mail address
maintained for you by the Company, or at such other address as you or the
Company may designate in writing from time to time to the other party.

 

(a) Description of Electronic Delivery. The Plan document, Plan prospectus,
Award Agreement and proxy statements and financial reports of the Company
(including any filings with the Securities and Exchange Commission), may be
delivered to you electronically. Such means of delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other delivery determined at the Committee’s
discretion.

 

(b) Consent to Electronic Delivery. You hereby consent to the electronic
delivery of the documents identified in this Section. You may receive from the
Company a paper copy of any documents delivered electronically at no cost if you
contact the Company by telephone, through a postal service or electronic mail.

 

Section 4.14. Data Privacy Consent. You hereby explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this document by the Company for the
exclusive purpose of implementing, administering and managing your participation
in the Plan. You understand that the Company holds certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social security number or other identification number,
salary, nationality, job title, any shares of Stock held in the Company, details
of all Awards or any other entitlement to shares of Stock awarded, canceled,
exercised, vested, unvested or outstanding in your favor, for the purpose of
implementing, administering and managing the Plan (“Data”). You understand that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in your country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than your country. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom you may elect to deposit
any shares of Stock pursuant to an Award. You understand that you may, at any
time, view such Data and request any necessary correction to such Data.

 



6

 

